 USDC IN/ND case 2:19-cv-00159-JD-JEM document 56 filed 06/15/21 page 1 of 7


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

NEW BERRY, INC., d/b/a BERRY                   )
METAL COMPANY                                  )
                                               )
               Plaintiff,                      )
                                               )
               v.                              )       CAUSE NO.: 2:19-CV-159-JD-JEM
                                               )
TODD G. SMITH, et al.,                         )
           Defendants.
                                     OPINION AND ORDER

       This matter is before the Court on Plaintiff’s Motion to Compel Discovery from Defendant

Todd Smith [DE 51], filed on May 11, 2021. Plaintiff requests that the Court compel Defendant

Todd Smith to produce a number of documents and provide sworn interrogatory responses.

Defendant Smith filed a response on May 17, 2021, and Plaintiff filed a reply on May 24, 2021.

I.     Background

       On May 2, 2019, Plaintiff filed a Complaint claiming patent infringement, disclosure of

trade secrets, and tortious interference with business relationships in relation to the installation of

production technology in a U.S. Steel plant in Gary, Indiana. Plaintiff alleges that Defendant Smith

collaborated with Defendant MacRae Technologies, Inc., and its president Defendant Allen

MacRae to misappropriate Plaintiff’s trade secrets.

       In response to a motion to dismiss, Plaintiff requested leave to conduct limited discovery

to assess the propriety of personal jurisdiction and venue. On February 5, 2021, Judge DeGuilio

issued an Opinion and Order concluding, in part, that limited discovery was appropriate. With

respect to Defendant Smith, Judge DeGuilio noted that Smith’s communications with the MacRae


                                                   1
 USDC IN/ND case 2:19-cv-00159-JD-JEM document 56 filed 06/15/21 page 2 of 7


Defendants and Smith’s travel to the Indiana Steel plant created ambiguity as to whether the Court

has personal jurisdiction over Defendants. He granted Plaintiff 90 days to take depositions and

serve requests for documents and interrogatories directed to the nature of the connections between

Defendants and the Northern District of Indiana. Plaintiff represents that the responses it has

received from Defendant Smith are deficient and requests that the Court compel Defendant Smith

to produce complete responses.

II.    Legal Standard

       Federal Rule of Civil Procedure 26(b)(1) permits discovery “regarding any nonprivileged

matter that is relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(b)(1). Relevancy is

“construed broadly to encompass any matter that bears on, or that reasonably could lead to other

matter that could bear on, any issue that is or may be in the case.” Oppenheimer Fund, Inc. v.

Sanders, 437 U.S. 340, 351 (1978) (citing Hickman v. Taylor, 329 U.S. 495, 501 (1947)). A party

may seek an order to compel discovery when an opposing party fails to respond to discovery

requests or provides evasive or incomplete responses. See Fed. R. Civ. P. 37(a). A party objecting

to the discovery request bears the burden of showing why the request is improper. McGrath v.

Everest Nat. Ins. Co., 625 F. Supp. 2d 660, 670 (N.D. Ind. 2008). The Court has broad discretion

when deciding discovery matters. Thermal Design, Inc. v. Am. Soc’y of Heating, Refrigerating &

Air-Conditioning Eng’rs, Inc., 755 F.3d 832, 837 (7th Cir. 2014); Rennie v. Dalton, 3 F.3d 1100,

1110 (7th Cir. 1993).

III.   Analysis

       Plaintiff asserts that rather than produce documents, Smith directed Plaintiff to discovery



                                                2
 USDC IN/ND case 2:19-cv-00159-JD-JEM document 56 filed 06/15/21 page 3 of 7


responses in a different litigation pending in the Eastern District of Pennsylvania. Smith represents

that since the instant Motion was filed, he has provided supplemental documentation and

responses. However, Plaintiff contends that the responses remain deficient.

               Requests for Production

       Plaintiff served 17 requests for production on Smith. Plaintiff asserts that Smith initially

failed to produce any documents, instead directing Plaintiff to discovery produced in a different

suit in Pennsylvania. Although Smith provided supplemental documents after Plaintiff filed the

instant Motion, Plaintiff asserts that Smith only produced 22 pages of documents and continues to

direct Plaintiff to documents that Smith produced in the Pennsylvania case.

       Plaintiff argues that merely directing Plaintiff to documents Smith produced in a separate

case is not responsive to the discovery requests in this case because the scope of discovery is not

the same and the Pennsylvania production has been designated confidential by a protective order.

Smith argues that he should be allowed to rely on the same documents produced in the

Pennsylvania case because the two are companion cases and Plaintiff is represented by the same

law firm in both cases. Smith also argues that the expense and inconvenience of duplicate

document production is unreasonable, particularly since Plaintiff’s counsel has reviewed the

relevant documents in the Pennsylvania suit.

       It may be that the discovery produced in the Pennsylvania suit overlaps with the discovery

in this suit; however, a blanket reference to the document production in the Pennsylvania suit is

insufficient to relieve Smith of his discovery obligations in the instant suit. See Fed. R. Civ. P.

34(b)(2)(B); Taylor v. Cook County Sheriff’s Office, 13 C 1856, 2019 WL 4415765, at *3 (N.D.



                                                 3
 USDC IN/ND case 2:19-cv-00159-JD-JEM document 56 filed 06/15/21 page 4 of 7


Ill. Sept. 16, 2019) (“The fact that Defendants . . . may have been in possession of the documents

. . . is not an excuse or good cause for Plaintiff not to produce the documents himself in response

to Defendants’ discovery requests.”); Novelty, Inc. v. Mountain View Mktg., Inc., 265 F.R.D. 370,

375 (S.D. Ind. 2009), clarified on denial of reconsideration, 107CV01229SEBJMS, 2010 WL

11561280 (S.D. Ind. Jan. 29, 2010) (citing Langley v. Union Elec. Co., 107 F.3d 510, 513 (7th Cir.

1997) (“[A] proper response to a request for production requires the responding party—within the

specified time—to actually produce the responsive documents for inspection or copying.”)). Smith

has an obligation to produce documents in response to Plaintiff’s requests in this case.

       After the instant Motion was filed, Smith produced 22 documents to Plaintiff. He contends

that, with the documents he has provided to Plaintiff thus far by directing Plaintiff to the

Pennsylvania production and the 22-page supplemental production, Plaintiff now has enough

information to conduct Smith’s deposition and therefore Smith need not produce further

documents. Although he produced some responsive documents, Smith also objects generally to

Plaintiff’s requests on the basis that they are beyond the scope of the jurisdictional discovery

permitted at this point.

       While discovery at this stage is limited in its scope, the Federal Rules governing discovery

still apply: Rule 34 requires a party to either produce all the documents requested or state that they

are withholding responsive materials on the basis of an objection. In this case, Smith has produced

22 documents, but objects to further production. He asserts generally that Plaintiff’s requests are

beyond the scope of the jurisdictional discovery permitted by Judge DeGuilio’s Order but does not

provide any additional explanation or any specific argument regarding any individual request. As



                                                  4
 USDC IN/ND case 2:19-cv-00159-JD-JEM document 56 filed 06/15/21 page 5 of 7


the objecting party, Smith bears the burden of demonstrating why Plaintiff’s requests are improper.

McGrath, 625 F. Supp. 2d at 670. A general assertion that the requests are over-broad does not

satisfy this burden, and the Court notes that Smith has not sought a protective order to preclude

his need to respond to the requests. See Fed. R. Civ. P. 26(c)(1). Because Smith has not provided

any specific argument regarding why the requests are beyond the scope of permitted discovery,

the Court will not parse through each of the 17 requests at this point. Smith has not demonstrated

that Plaintiff’s discovery requests are irrelevant and has not fulfilled his discovery obligations by

merely directing Plaintiff to documents produced in the Pennsylvania case, and therefore must

produce documents responsive to each of Plaintiff’s requests for production.

               Interrogatories

       Plaintiff also asserts that Smith’s supplemental responses to the interrogatories are

inadequate. He argues that Smith did not respond to interrogatories 1-16 and 19 with substantive

responses and did not respond to interrogatories 17 or 18 with enough specificity. In the

interrogatories, Plaintiff requests that Smith identify his communications, relationships, and visits

with companies and persons in Indiana. Smith’s responses to interrogatories 1-16 and 19 are

similar and after listing a long set of objections state, “Without prejudice to the above objections,

Todd G. Smith answers that he will exercise his option under FRCP 33(d) to produce his emails,

from which the information being sought by this interrogatory may be ascertained. These emails

have already been produced in the companion case in the Western District of Pennsylvania.” As

described above, this response is inadequate, and Smith must supplement his responses.

       Interrogatories 17 and 18 request that Smith list the date, duration, and location of the work



                                                 5
 USDC IN/ND case 2:19-cv-00159-JD-JEM document 56 filed 06/15/21 page 6 of 7


performed in Indiana for U.S. Steel or as a subcontractor for other companies. Smith’s initial

responses did not include specific date ranges, and Plaintiff argues that the supplements are still

insufficient. Smith’s supplemental response to Interrogatory 17 lists the dates and durations of

each of his trips to Indiana, including the purpose of each visit and his work title and role for each

trip, and is therefore sufficient. However, his supplementary response to Interrogatory 18 does not

provide the duration of each trip to Indiana or the purpose of each visit. Just as Smith supplemented

his response to Interrogatory 17 to include the length of time he spent in Indiana on each trip, he

must supplement his response to Interrogatory 18 so that it is clear as to the date, duration, and

purpose of each of Smith’s trips to work for U.S. Steel in Gary, Indiana, as this information may

weigh directly on the question of personal jurisdiction.

IV.    Conclusion

       For the foregoing reasons, the Court hereby GRANTS Plaintiff’s Motion to Compel

Discovery from Defendant Todd Smith [DE 51]. The Court ORDERS Defendant Smith to respond

to Plaintiff’s request for production and Interrogatories 1-16 and 18-20 in accordance with this

Order by July 6, 2021.

       Because the Motion to Compel is granted, the Court “must, after giving an opportunity to

be heard, apportion the reasonable expenses for the motion.” Fed. R. Civ P. 37(a)(5)(A).

Accordingly, the Court hereby ORDERS Plaintiff to FILE, on or before June 28, 2021, an

itemization of its costs and fees, including attorney’s fees, incurred in making the Motion to

Compel along with argument as to why those expenses are reasonable in this situation, with

Defendant Smith to FILE a response with the Court to Plaintiff’s request for reasonable expenses



                                                  6
 USDC IN/ND case 2:19-cv-00159-JD-JEM document 56 filed 06/15/21 page 7 of 7


incurred in making the instant Motion on or before July 12, 2021, and Plaintiff to reply on or

before July 19, 2021.

       The Court hereby ORDERS that the deadline for the parties conduct limited discovery on

the issue of jurisdiction is extended to July 6, 2021, with the parties to file a joint status report on

the status of jurisdictional discovery by July 12, 2021.

       SO ORDERED this 15th day of June, 2021.

                                                       s/ John E. Martin
                                                       MAGISTRATE JUDGE JOHN E. MARTIN
                                                       UNITED STATES DISTRICT COURT

cc:    All counsel of record




                                                   7
